The plaintiff in error, hereinafter called defendant, was convicted in the county court of Alfalfa county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to serve a term of 60 days in the county jail and pay a fine of $250.
The judgment was entered in May, 1927, and the appeal lodged in this court in September, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted.
The record discloses that at the time charged certain officers with a search warrant went to the premises of defendant, and about 110 yards from the residence house found a barrel of wine in a small cave on top of which was a pile of fence posts. While analysis was not necessary, one was made, and the wine was shown to contain 13 per cent. of alcohol measured by volume. The defendant was maintaining the county poor farm, and one of the inmates sought to take the responsibility by testifying that he made the wine without the knowledge of defendant. The jury evidently did not believe his testimony. No jurisdictional or fundamental error appears.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 355